  ..
.,.    }.\.    '   ,.~,

              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I
                                                                                                                                                                lj
                                                                                                                                                                c/"'
                                                                                                                                                                       0
                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                   v.                                     (For Offenses Committed On or After November 1, 1987)


                                      Maribel Rojas-Lopez                                 Case Number: 3:19-mj-21923

                                                                                          Maxine ID
                                                                                          Defendant's Attar ey


              REGISTRATION NO. 74989298
              THE DEFENDANT:                                                                         MAY l 6 2019
               ISi pleaded guilty to count(s) ~~~-'-~~~~~~~~~~~~+--'-"-'~~~"~"~·~1.~c~-~·~:~~;'~~":::-C-··~;:~8'~~.1>+--4-
                                               1 of Complaint
               D was found guilty to count(s)                                              SOUTHDH ,;.,,;,_,_;·; ;;F c:. >'ORNIA
                   after a plea of not guilty.                                                                           "·
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following o ense(s):
              Title & Section                   Nature of Offense                                                           Count Number(s)
              8:1325,                           ILLEGAL ENTRY (Misdemeanor)                                                 1

               D .The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




               D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                             ~'TIME SERVED
               ISi Assessment: $10 WAIVED ISi Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                            charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, May 16, 2019
                                                                                        Date of Imposition of Sentence


                                                                                         ~~~
                                                                                        HONORABLE ROBERT A. MCQUAID
                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                     3:19-mj-21923
